                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA          )
                                  )
     v.                           )          1:13CR435-1
                                  )
BRIAN DAVID HILL                  )

             ORDER ON PETITION FOR WARRANT OR SUMMONS
                  FOR OFFENDER UNDER SUPERVISION

     This matter is before the Court upon request of the United

States Probation Officer. (Doc. 157.)       The Court has reviewed the

petition and finds the following:

     ( )   No Action.

     (X)   The Issuance of a Warrant. For compelling reasons, this
           petition and Warrant shall remain sealed until the
           Warrant is executed. The Clerk shall provide a copy of
           the petition and Warrant to the U.S. Probation Office,
           the U.S. Attorney’s Office, and the United States
           Marshal Office.

     ( )   The Issuance of a Summons. Upon issuance of a summons,
           the Petition shall be unsealed.

     ( )   Other:

     IT IS SO ORDERED.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge


November 13, 2018




      Case 1:13-cr-00435-TDS Document 159 Filed 11/13/18 Page 1 of 1
